UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2120



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SIMON KINSINGER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. James H. Michael, Jr.,
Senior District Judge. (MISC-02-3-5)


Submitted:   February 20, 2003         Decided:     February 26, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Simon Kinsinger, Appellant Pro Se. David I. Pincus, Kenneth W.
Rosenberg, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
Thomas Linn Eckert, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Simon    Kinsinger       appeals   from    the   district    court’s   order

granting the Government’s motion to enforce an IRS summons.                   Our

review of the record and the district court’s opinion discloses no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.       United States v. Kinsinger, No. MISC-02-3-5 (W.D.

Va. Sept. 19, 2002).          We dispense with oral argument because the

facts   and   legal    contentions      are    adequately   presented    in   the

materials     before    the    court    and    argument   would   not   aid   the

decisional process.




                                                                        AFFIRMED




                                         2